DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/13/2020 has been entered.
Claim 1-15, 17-68, 70-72, 74 and 76-79 has/have been canceled, claim 82-85 is/are newly added, and claims 16, 69, 73, 75, 80-85 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 80 and 81 recite the limitation "fibrin glue formulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 is dependent on claim 79, and claim 79 has been canceled. It is not clear whether claim 80 is dependent on any other claim listed. Clarification is required. For examination purpose, claims 80-81 are interpreted to be dependent on claim 16. 
It is also noted that claim 16 already discloses the limitation of claim 80. Applicant is advised to cancel claim 80 since it is duplicate if it is dependent on claim 16, and amend claim 81 to be dependent on claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 75 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 75 is directed to the formulation of claim 16 or .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claims 16, 69, 73, 75 and 85 are interpreted as a fibrin sealant formulation comprising two separate components, and the resulting blue colored fibrin film, and the second separate component comprises thrombin, calcium ions and 0.01-0.02% indigo carmine; and the first separate component comprises fibrinogen and plasminogen and plasmin at equal to or less than 15 g/ml.
Claims 82-84 are interpreted as a topical fibrin sealant formulation comprising two separate components, and the resulting blue colored fibrin film, and the second separate component comprises thrombin, calcium ions and 0.01-0.05% methylene blue and the first separate component comprises fibrinogen and plasminogen and plasmin at equal to or less than 15 g/ml.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 73, 75 and 80-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sterk (US 2005/0049178; IDS ref.) in view of Pathak et al. (US PAT. 7,009,034; IDS ref.; “Pathak034” hereinafter) and Pathak (US 2003/0077272; “Pathak272” hereinafter) 
Sterk teaches fibrin glue components comprising a stabilized, liquid fibrinogen and a liquid thrombin preparation, and one or both of these preparations should contain a physiologically safe dye including methylene blue (see par. 12). As shown in Fig. 1, the ampoule 1 contains a thrombin solution (#2) with a physiologically safe dye, and 
Regarding directed to 0.01% to 0.02% indigo carmine in the thrombin solution (claim 16) or 0.01% to 0.05% methylene blue in the thrombin solution (claim 82), Sterk does not teach the limitation.
Pathak034 teach the use of indigo carmine (or FD&C BLUE #2) (col. 6, lines 58-63; Example 23) as biocompatible visualization agents for synthetic polymers/hydrogels including fibrin glue (col. 2, lines 4-14), and the concentration of the visualization agents in the final reactive precursor species mix more than 0.05 mg/ml (i.e. 0.005%), preferably at 0.1 to 4 mg/ml (i.e. 0.01% - 0.4%). 
It would have been obvious to a person skilled in the art to adjust the concentration of indigo carmine or methylene blue in the thrombin solution in order to obtain the desired outcome, i.e. improved visibility of the biocompatible crosslinked polymers such as fibrin glue in a surgical procedures as intended by Pathak034 (col. 2, lines 18-24; col.10, lines 47-52) without interfering with crosslinking times (col. 6, lines 65-67). One skilled in the art would modify the concentration of indigo carmine or methylene blue in the thrombin solution prior to the mixing with the fibrinogen solution within the known range of the concentration (i.e. 0.01%-0.4%) to obtain improved visibility of fibrin glue/sealant without affecting clotting of fibrin glue/sealant with a reasonable expectation of success.
It is noted that the term “reactive precursor species mix” taught by Pathak034 is considered as the mixture of the two reactive precursors, and thus, the range of the concentration (0.01%-0.4%) taught by Pathak034 would be understood as the final 
It is also noted that the instant specification discloses the final concentration of the indigo carmine being 0.005-0.01% (para. 90) or 0.005-0.025% for methylene blue (para. 89). Thus, the mixing ratio for fibrinogen and thrombin would be 1:1.  
Regarding the calcium ion in the thrombin solution, Sterk et al. in view of Pathak et al. do not teach the limitation.
Pathak272 teach proteinaceous gels including a fibrin sealant (para. 13) having visualization agents such as blue dyes (para. 41), and a fibrinogen composition is used in combination with a coagulation component, usually a solution of thrombin and calcium ions (para. 44).
It would have been obvious to a person skilled in the art that the thrombin solution of Sterk et al. would inherently contain calcium ions since calcium chloride is 
Regarding the limitation directed to the co-stabilizer in the fibrinogen solution (claim 16 and 80) and the co-stabilizer being arginine (claim 81), Sterk teaches that the composition (fibrinogen preparation) contains stabilizers such as amino acids, saccharide or sugar alcohol (par. 16-23); and chaotropic substances such as arginine (par. 14; RE: claims 77-78 and 80-81).
Regarding the fibrin film of claims 73 and 83, while Sterk do not particularly disclose the term “film”, however, it is considered that the mixed solution of the fibrinogen solution and the thrombin solution would form a film on the surface after polymerization/crosslinking. Furthermore, it is submitted that Pathak034 teach that polymeric hydrogels such as fibrin glue can be applied as a thin coating or film on a tissue (col. 2, lines 4-14). Therefore, it would have been obvious to person skilled in the art that fibrin glue/clot formed with fibrin and thrombin along with a visualization agent can be a thin coating or film form.
Regarding claims 73 and 83, these claims disclose a product-by-process limitations. Since the process steps for making the final product of blue colored fibrin film do not provide any structural limitation, these process limitations do not provide any patentable weight in determining patentability of the claimed product. See MPEP§2113.
Regarding the limitation directed to “topical”, it is considered as an intended purpose/use of the claimed product. Since the instant claims are directed to the composition, the intended use/purpose does not provide any structural limitation to the 
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 69 and 84-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterk in view of Pathak034 and Pathak272 as applied to claims 16, 73, 75 and 80-83 above, and further in view of Tse et al. (US 5,792,835; IDS ref.).
Regarding the limitation directed to the fibrinogen component being a cryoprecipitate (claim 69), this limitation is considered as a product-by-process limitation. Whether or not fibrinogen is produced by cryoprecipitation or any other known method in the art, the limitation does not provide any structural feature to the claimed product directed to fibrinogen containing component. 
Assuming arguendo even if this limitation is considered to be a limiting factor, it is known in the art that fibrinogen can be prepared by separating a cryoprecipitate from the plasma according to Tse et al. (see abstract). 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Regarding claims 84-85 directed to the plasminogen and plasmin at a combined concentration of equal to or less than 15 g/ml in the fibrinogen solution, Sterk in view of Pathak034 and Pathak272 do not teach the limitation.
 Tse et al. teach a method of preparing a fibrinogen-containing composition and the plasminogen/plasmin is removed by affinity chromatography to obtain a composition having less than 10 g/ml of plasminogen (see abstract). Tse et al. teach that an effective fibrin sealant have been hampered by the fact that most of these preparation contain high levels of plasminogen which required these compositions to additionally contain an antifibrinolytic agent to prevent premature degradation of the fibrin seal (col. 1, lines 31-36). Based on these teachings, it would have been obvious to a person skilled in the art to treat a fibrinogen solution of Sterk in view of Pathak to remove plasminogen from the fibrinogen solution to have plasminogen’s concentration less than 10 g/ml in the fibrinogen solution with a reasonable expectation of success. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 6/5/2020 have been fully considered but they are not persuasive. 
Applicant argued that Sterk’s fibrin glue is not a topical fibrin sealant formulation. The Examiner respectfully disagrees with this argument. 
Applicant referred the statement by Pathak’034 that hydrogels injected into a blood vessel do not have a surface for viewing a visualization, and thus hydrogels that are merely injected into a patients body would not be equivalent and inoperative for embodiments of the invention that entail use of a visualization agent in a hydrogel coating. It appears that applicant argued that the teaching of Pathak034 along with Sterk is not for topical application. 
The term “topical sealant” is considered as an intended purspose/use of the product, and the fibrin formulation (pre-mix) of fibrinogen solution and thrombin solution are taught by Sterk. The above claim rejection addressed additional components in these two separate components (i.e. calcium, co-stabilizer, and indigo carmine or methylene blue). This applies to the claims directed to the fibrin film. Regardless of whether these formulations of fibrinogen and thrombin are applied to, the resulting fibrin glue or sealant would be able to form a film as discussed in the claim rejection above.
Applicant discussed the declaration filed 6/5/2020 by Dr. Nur. It is noted that the instant declaration is identical to the declaration originally filed on December 22, 2015, and the Examiner has addressed the declaration in the Office Action dated Feb. 18, 2016. Thus, the declaration does not render the claimed invention obvious over the 
It is the Examiner’s position that the claimed invention is obvious over the combined teachings of Sterk, Pathak’034 and Pathak’272 in view of Tse et al.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAEYOON KIM/           Primary Examiner, Art Unit 1632